Citation Nr: 0816281	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-34 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenia, paranoid type, currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a Board video hearing in February 
2005.  A transcript of that proceeding has been associated 
with the veteran's claims folder.  An April 2005 Board 
decision denied the veteran's claim.  In November 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded his claim to the Board.

In March 2006, the veteran was informed that the Veterans Law 
Judge who presided over his Board hearing had retired.  He 
was given the opportunity to request a new hearing.  The 
veteran was informed that if he did not respond within 30 
days, his claim would be processed without a new hearing.  
The veteran did not respond.

The Board remanded this claim in May 2006 for additional 
development.  In March 2007, the Board denied the veteran's 
claim for entitlement to an increased rating for 
schizophrenia, paranoid type.  In June 2007, the Court again 
vacated and remanded the veteran's claim to the Board, so as 
to consider all applicable evidence of record and to weigh 
that evidence accordingly.


FINDING OF FACT

The veteran's service-connected paranoid schizophrenia is 
shown to have been productive of total social and industrial 
impairment during the course of the appeal.



CONCLUSION OF LAW

The criteria for a schedular evaluation of 100 percent are 
met for schizophrenia, paranoid type.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & West 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
veteran may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet.App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  In Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, a uniform rating is 
warranted.

The veteran is currently rated at 70 percent disabled for 
schizophrenia.  The Board finds that the veteran has 
satisfied the criteria for an assignment of a 100 percent 
disability rating.  Under the provisions for rating 
psychiatric disorders, a 70 percent disability rating 
requires evidence of the following:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting; inability to establish and 
maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130 (2007).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The veteran has had numerous GAF scores assigned to him 
during his psychiatric treatment with VA.  The veteran had a 
score of 50 assigned in July 2002, a score of 45 assigned in 
January 2003, a score of 40 assigned in January, February, 
and April 2005, and in January 2006, and 45 assigned in 
October 2006.  Accordingly, the veteran's GAF scores vary 
between "moderate" and "major" impairment, though they were 
predominantly "major."

In assessing the veteran's symptoms, the Board notes serious 
obstacles to rating the veteran.  First, the veteran has a 
history of a seizure disorder, which complicates the 
evaluation.  Second, the veteran has a substantial substance 
abuse problem, specifically with cocaine.  Only some of the 
veteran's records differentiate between symptoms attributable 
to his schizophrenia and those attributable to his other 
disabilities.  Where there is no distinction, the Board will 
assume that these symptoms are attributable to his service 
connected schizophrenia.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (When it is not possible to separate the 
effects of the service-connected condition from a non 
service-connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).

Though the veteran has denied suicidal and homicidal ideation 
on multiple occasions (see, e.g., VA treatment note April 
2005; VA examination reports, January 2003 and October 2006), 
evidence of record suggests that he has attempted suicide at 
least twice by cutting himself with a razor and a piece of 
glass (see, e.g., VA examination report, October 2006).  The 
veteran has noted that he persistently feels as though 
someone is watching him or following him, causing him to be 
watchful at all times (see, e.g., VA examination report, 
October 2006).

Although the record shows that the veteran demonstrated 
normal speech during his January 2003 VA examination, the 
record also demonstrates that the veteran suffers from 
periods of severe depression and anxiety (see, e.g., VA 
treatment notes, July 2002 and May 2003; VA examination 
report, October 2006).  Regardless of the fact that the 
veteran has been prescribed Hydroxyzine (a tranquilizer) and 
Amitriptyline (for sleep disorder), there are multiple 
complaints of severe anxiety (see, e.g., VA treatment note, 
February 2002; VA examination reports, January 2003 and 
October 2006).  Illusions were reported in April 2005.  
During his October 2006 VA examination, the veteran reported 
that he occasionally heard someone calling his name, he 
demonstrated paranoid thinking, blamed others for stealing 
his ideas, and stated that his wife could read his mind.  The 
Board also notes that the veteran's symptoms of anxiety are 
increased due to his substance abuse problems.  However, the 
October 2006 VA examiner stated that it was difficult to 
determine exactly how much cocaine use versus residual 
schizophrenia impact the veteran's functioning.  As such, the 
Board must assume that these symptoms are attributable to his 
service connected schizophrenia.  See Mittleider, supra.

The veteran demonstrated anger and violence on numerous 
occasions.  See, e.g., statement of G.P., April 2003; VA 
examination report, October 2006.  The veteran's significant 
criminal history is also indicative of his impaired impulse 
control.  The veteran has been convicted on numerous accounts 
of domestic violence and drug abuse (see, e.g., VA treatment 
records dated in February 2001, April 2005 and January 2006).  
The October 2006 VA examination report also noted that the 
veteran was fearful that he would harm others when agitated.  
The veteran did not demonstrate spatial disorientation or 
neglect of personal appearance and hygiene, but he had 
significant difficulty in adapting to stressful 
circumstances, specifically in a work-related setting.  

It was noted that the veteran had not worked since 1994.  
According to the veteran, he was no longer working because he 
was nervous, could not concentrate and he feared that he 
would injure his coworkers (see, e.g., VA examination report, 
October 2006).  The veteran has also demonstrated an 
inability to establish and maintain effective relationships.  
By 2006, he had been married to three different women in a 
span of 19 years.  Further, the veteran rarely left the 
house, and he did not like to be around people.  See VA 
examination report, October 2006.  

Arguably, the veteran has met much of the criteria for a 
total disability rating, and the totality of the evidence 
does support a finding of complete impairment.  Although he 
has not demonstrated gross impairment of thought processes or 
communication (see, e.g., VA examination report, January 
2003, wherein the veteran was found to be logical and 
coherent with no flight of idea or loosening of association), 
he has been admitted, on an in-patient basis, on as many as 
four occasions.  He was admitted by the police in 2001 
following a domestic incident (see, e.g., VA examination 
report, October 2006).  It is unclear whether the veteran 
does actually suffer from audiological hallucinations.  Prior 
VA treatment records in July 2002 and January 2003 noted no 
hallucinations or delusions, but he did report hearing his 
name called during the October 2006 interview.  Although 
these notations certainly are not persistent, there is 
evidence in the record noting some degree of audiological 
hallucination and the report of illusions in April 2005.

Regarding grossly inappropriate behavior, the Board 
reiterates that the veteran has spent a considerable amount 
of time in jail due to domestic violence.  As noted above, 
the veteran's behavior with regard to his spouse and those in 
a work setting is inappropriate.  VA treatment records dated 
in February 2001 did establish that he was actively 
psychotic.  In a Francisco claim (where the present level of 
disability that is of primary concern), the more recent 
evidence is more probative of the veteran's current 
condition.  See Francisco, supra.; 38 C.F.R. § 3.400(o) 
(2007).  Although his present level of disability (and his 
corresponding GAF score of 45) is not indicative of major 
impairment, it is indicative of severe impairment.  Further, 
when the veteran's entire record is examined, a pattern of 
major symptoms is evident.  He had a fear of harming others 
at the time of his last psychological admission in 2001 (see, 
e.g., VA examination report, October 2006), and he claims 
that the fear of harming coworkers has been a barrier to 
gainful employment.  The veteran has not worked since 1994, 
and he suffers from major social impairment and impulse 
control.  

Upon further reflection, in determining whether the evidence 
supports a rating of 100 percent disabling, the Board has 
concluded that a 100 percent rating is warranted in this 
case.  While the Board previously held that the veteran's 
disability was more indicative of a 70 percent disability 
rating, a complete reading of the veteran's file (to include 
his GAF scores in 2005 and 2006) is at least in relative 
equipoise between a rating of 70 percent and 100 percent.  
Therefore, the appellant must prevail as the aforementioned 
medical evidence, in conjunction with the veteran's GAF 
scores over the period of his appeal, supports a finding of a 
100 percent disability rating for his schizophrenia, paranoid 
type.  See Gilbert.


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that his 
disability rating for paranoid schizophrenia, paranoid type, 
has met the criteria for a disability rating of 100 percent.  
As such, any deficiencies with regard to VCAA are harmless 
and non-prejudicial.


ORDER

Entitlement to a 100 percent disability rating for paranoid 
schizophrenia, paranoid type, is granted, subject to the laws 
and regulations governing payment of monetary benefits.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


